Department of Health & Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

West Coast Mobile Orthopedics, Inc.
(Supplier No. 1052400001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-420
ALJ Ruling No. 2014-32

Date: May 28, 2014

ORDER OF REMAND

The National Supplier Clearinghouse (NSC), an administrative contractor acting
on behalf of the Centers for Medicare & Medicaid Services (CMS), determined
that Petitioner, West Coast Mobile Orthopedics, Inc., was neither operational nor
in compliance with Medicare Supplier Standard 7 and revoked Petitioner’s
Medicare billing privileges. NSC made this determination after an NSC inspector
was unable to complete a site inspection on two separate occasions because
Petitioner’s facility was not open during its posted hours of operation. Petitioner
requested a hearing before an administrative law judge. Because Petitioner has
presented sufficient evidence that an emergency situation necessitated a temporary
closure of its facility on the day that NSC determined Petitioner was not
operational, I remand this case to CMS to conduct an additional inspection of
Petitioner’s facility in order to determine whether Petitioner is compliant with
Medicare Supplier Standards.

I. Background and Procedural History

Petitioner was enrolled in the Medicare program as a supplier of Durable Medical
Equipment, Prosthetics, Orthotics and Supplies (DMEPOS). CMS Exhibit (Ex.) 1,
at 1. Ina September 26, 2013 letter, Palmetto GBA, an administrative contractor
working for NSC, notified Petitioner that NSC was revoking Petitioner’s Medicare
billing privileges effective August 23, 2013. CMS Ex. 1, at 1. NSC stated that an
NSC representative was unable to complete an inspection of Petitioner’s facility
on August 21, 2013, and on August 23, 2013, because the facility was closed
during its posted hours of operation and the representative could not verify
Petitioner’s compliance with the Medicare supplier standards. CMS Ex. 1, at 2.
NSC concluded that Petitioner was “not operational to furnish Medicare covered
items and services . . . [and was] considered to be in violation of 42 C.F.R.

§ 424.535(a)(5)(ii) and all supplier standards as defined in 42 C.F.R. § 424.57(c).”
CMS Ex. 1, at 2. NSC also stated that Petitioner’s “liability insurance policy on
file with the NSC expired January 22, 2013.” CMS Ex. 1, at 2 (emphasis omitted).

Petitioner filed a timely request for reconsideration and submitted a variety of
documentation including its current liability insurance policy. CMS Ex. 3.
Petitioner also argued to NSC that on August 23, 2013, at the time of the second
attempted site inspection, Petitioner’s owner was at a store obtaining supplies to
fix a leak in the roof of its facility created by a storm on that date. CMS Ex. 3, at
21. Petitioner provided a photocopy of two receipts from nationally-recognized
hardware stores and a picture of the roof with a tarp over it. CMS Ex. 3, at 23, 31.

In a November 25, 2013 letter, NSC issued an unfavorable reconsidered
determination stating that Petitioner was non-compliant with “Supplier Standard
#7: Section 42 C.F.R. Section 424.57 . . .” since “the site inspector was unable to
complete a site investigation . . . because the facility location on record with the
NSC was not open or accessible to the site inspector... .” CMS Ex. 5, at 4.
However, the hearing officer found that Petitioner’s current liability insurance
policy demonstrated that Petitioner was compliant with Medicare Supplier
Standard 10, listed at 42 C.F.R. § 424.57(c)(10). CMS Ex. 5, at 4.

Petitioner filed a timely request for hearing (RFH) before an administrative law
judge, along with seven attachments. In response to my December 23, 2013
Acknowledgment and Pre-hearing Order, CMS timely filed a motion for summary
judgment and a memorandum (CMS Br.) along with six proposed exhibits (CMS
Exs. 1-6). On February 24, 2014, Petitioner’s owner, Chris Rieger, emailed me,
through the staff attorney working with me, an additional letter that my office
electronically filed for him on February 27, 2014.

II. Discussion
On August 21, 2013, at approximately 11:49 a.m., an NSC inspector attempted to

conduct a site inspection of Petitioner’s facility. CMS Ex. 2, at 15. The NSC
inspector made the attempt during Petitioner’s posted hours of operation, Monday
through Friday, 9:00 a.m. to 5:00 p.m. CMS Ex. 2, at 5-6, 11. Petitioner does not
dispute these hours of operation. RFH at 1. In his site investigation report, the
NSC inspector made the following observations:

THE SUPPLIER APPEARS TO OPERATE FROM
THEIR RESIDENCE. ON THE FIRST ATTEMPT
THERE WAS A GATE AND LOCKED.
INVESTIGATOR CALLED FROM THE GATE TO
THE HOUSE AND HONKED THE HORN FROM
THE CAR. THERE WAS A VEHICLE OBSERVED
IN THE PARKWAY BUT THERE WAS NO
ANSWER. INVESTIGATOR REMAINED IN THE
AREA CALL ONCE AGAIN AND TOOK
PICTURES [sic].

CMS Ex. 2, at 1. The NSC inspector documented his attempted site visit
with time-stamped photographs. CMS Ex. 2, at 10-13.

The NSC inspector’s observation that Petitioner’s facility was closed and no staff
member was present during the August 21, 2013 attempted site inspection is
corroborated by Petitioner. In Petitioner’s request for reconsideration, Petitioner’s
owner, Chris Reiger, admits that the facility’s “gate was shut for security,” and
states “[m]y wife was not at the office the week an inspection was made 8-21-13 /
8-23-13 and was on vacation . . . . I was out seeing patients when the audit took
place....” CMS Ex. 3, at 1.

On August 23, 2013, at approximately 3:13 p.m., the NSC inspector returned to
Petitioner’s facility for a site visit. CMS Ex. 2. In his site investigation report, the
NSC inspector documented the following regarding his second attempted visit:

ON THE SECOND ATTEMPT THE GATE WAS
AGAIN LOCKED AND THERE WAS NO CAR IN
THE FACILITY. INVESTIGATOR AGAIN
HONKED THE HORN AND CALLED FROM THE
EXTERIOR. THERE WAS NO ANSWER. THE
SIGN TO THE FACILITY IS OBSCURED AND
COVERED BY THE HEDGES AND VERY
DIFFICULT TO SEE FROM THE ROAD.

CMS Ex. 2, at 1. The NSC inspector documented his second attempted site visit
with time-stamped photographs. CMS Ex. 2, at 14-15.
Petitioner admits that its facility was not open during the second attempted site
visit but asserts that “there were extenuating circumstances on 8-21-13 and 8-23-
13. The weather was inclement and therefore the gate was closed, the grinder was
running .. . and a roof leak in the office was found [o]n 8-23-13 and had to be
fixed to protect patient files.” RFH at 1. Petitioner argued this point in an October
7, 2013 letter to the hearing officer assigned to decide Petitioner’s request for
reconsideration. In this letter, Petitioner stated “[t]he times that the site visit
person came out here to my location, I was frantically rushing back and forth to
Home Depot and Lowes buying [r]oofing supplies as my office was leaking from
the [hJeavy down poors [sic] that [w]hole week 8-19-13 through 8-25 ....”'! CMS
Ex. 3, at 21; P. Ex. 3. To support its claim, Petitioner submitted two receipts from
hardware stores. CMS Ex. 3, at 23; P. Ex. 5. The first of these receipts, from the
Home Depot, is dated August 23, 2013, and time-stamped 3:20 p.m. It lists one of
the purchased items as “ROOF PATCH <A> LEAK STOPPER 10YR RUBBER
PATCH 3.6QT.” CMS Ex. 3, at 23; P. Ex. 5.

The Social Security Act requires DMEPOS suppliers to maintain a physical
facility on an appropriate site and authorizes the Secretary of Health and Human
Services (Secretary) to create other requirements for DMEPOS suppliers.

42 U.S.C. § 1395m(j)(1)(B)(ii). The Secretary promulgated regulations
establishing requirements for DMEPOS suppliers at 42 C.F.R. § 424.57. Supplier
Standard 7 requires that a DMEPOS supplier maintain a physical facility on an
appropriate site that is “accessible and staffed during posted hours of operation.”
42 C.F.R. § 424.57(c)(7)(i)(C). CMS has the authority to perform off-cycle visits
to verify information on file with the contractor and to confirm compliance with
Medicare enrollment requirements and the supplier standards. 42 C.F.R.

§§ 424.57(c)(8), 424.515(d), 424.517(a).

While the regulations do not address the specifics of an inspector’s site visit, in
section 15.20.1 of the Medicare Program Integrity Manual (MPIM), CMS states
the following:

Site verifications should be done Monday through
Friday (excluding holidays) during their posted
business hours. If there are no hours posted, the site
verification should occur between 9 a.m. and 5 p.m.
If, during the first attempt, there are obvious signs that
[the] facility is no longer operational no second

' | take official notice that an internet search revealed that Bonita Springs, Florida,
was reported to have thunderstorms and rain in the afternoon hours of August 21,
2013, and thunderstorms and heavy rain in the afternoon hours of August 23,
2013. See www.friendlyforecast.com.
attempt is required. If on the first attempt the
facility is closed but there are no _ obvious
indications the facility is non-operational, a second
attempt on a different day during posted hours of
operation should be made (emphasis added).

Thus, according to CMS, if, during the first site inspection, a site inspector
determines that there are obvious signs that a facility is no longer operational,
there is no need for that inspector to return for a second site inspection. However,
if the facility is closed when the inspector attempts the first site inspection and
there are no obvious indications that the facility is non-operational, the inspector
should return to attempt an inspection on a second day.

In the present case, the site inspector attempted to inspect Petitioner’s facility on
August 21, 2013. CMS Ex. 2, at 1. As he documented, the inspector found
Petitioner’s facility locked and Petitioner’s staff failed to answer the inspector’s
calls and honks from his car horn. CMS Ex. 2, at 1. However, the inspector
returned two days later to inspect the facility. CMS Ex. 2, at 1. According to the
MPIM, if an inspector attempts a second site visit, it indicates that the inspector
determined that the facility was not open on the first inspection date, but there
were no obvious signs that the facility was non-operational on that first visit. It
was only after the inspector was unable to inspect Petitioner’s facility on the
second day that CMS determined that Petitioner was non-compliant with
Medicare’s supplier standards. CMS Ex. |. This inference is supported by the
fact that NSC set the effective date for revocation as August 23, 2013, the day of
the second attempted site inspection. CMS Exs. 1, at 1; 2, at 5, 14-15. Thus, this
is the first day that NSC considered Petitioner not to be operational. See

42 CER. § 424.535(g).”

Based on the site inspector’s observations on August 23, 2013, it is understandable
that he might conclude that Petitioner was not accessible or staffed. However, the
inspector did not know that Petitioner’s facility was damaged from a storm and
was temporarily closed while its owner sought supplies to make repairs. CMS
argues that Petitioner was neither “open to the public” nor “accessible,” if the

> If CMS bases its initial revocation determination on violations of 42 C.F.R. §§
424.57(c)(7) (accessibility and staffing) and 424.535(a)(5) (not operational), but
the reconsidered determination affirmed the revocation based solely on a violation
of 42 C.F.R. § 424.57(c)(7), then the only issue before an administrative law judge
is that violation. Neb Group of Arizona LLC, DAB No. 2573, at 7 (2014). Such is
the case here. However, this does not affect the reasoning above because the site
inspector acted consistent with MPIM procedures and the reconsidered
determination left unchanged the effective date of revocation.

supplier location is closed because the staff is out for lunch, on a break, or making
patient deliveries or visits. CMS Br. at 7, citing [ta Udeobong, d/b/a Midland
Care Med. Supply & Equip., DAB No. 2324, at 6-7 (2010).°

When promulgating the regulations, the Secretary contemplated allowing facilities
to temporarily close during posted hours of operation, but the Secretary chose to
emphasize that a supplier’s place of business must remain publicly accessible
during posted hours of operation. Complete Home Care Inc., DAB No. 2525, at 6
(2013). However, in the preamble to the final rule, the Secretary provided the
following in response to a question concerning temporary absences:

We note that we have always made exceptions
concerning posted hours for disasters and emergencies
and Federal and State holidays. However, while we
recognize that personal emergencies do occur, we
believe that suppliers should be available during
posted business hours. Moreover, we believe that a
DMEPOS supplier should do its best to plan and staff
for temporary absences.

75 Fed. Reg. 52,629, 52,637 (Aug. 27, 2010) (emphasis added). Therefore, just as
a DMEPOS supplier would not need to be staffed on legal holidays, it does not
need to be staffed when a disaster or emergency occurs. It appears that a
“personal emergency” might not provide a reason for a temporary absence since
the Secretary, in that circumstance, still admonishes the DMEPOS supplier to do
its best to plan for such a temporary absence.

The exception for emergencies does not appear to have played a direct role in any
Departmental Appeals Board case; however, it has been previously mentioned as
part of a case involving a revocation.

CMS did not revoke [Petitioner]’s billing privileges
because of a vacation, holiday, or emergency situation,
or because of a failure to remain open 24 hours per
day, 365 days per year. Thus, the question whether the
regulations require such continuous operations was not
before the ALJ.

I & S Healthcare Services, LLC, DAB No. 2519, at 6 (2013) (emphasis added).

> Administrative decisions and rulings cited in this decision are accessible on the
internet at: http://www.hhs.gov/dab/decisions/index.html.
In the present case, on August 23, 2013, at approximately 3:13 p.m., during the
NSC inspector’s second attempt at a site visit, I find that Petitioner had an
emergency situation that required its staff to go to the hardware store to obtain
supplies to make repairs to the roof of Petitioner’s facility. Petitioner’s
uncontested reason for leaving during a thunderstorm with heavy rain was to
repair a roof that was leaking in order to safeguard medical files from water
damage. RFH at 1; CMS Exs. 3, at 21, 23, 31; 6, at 4. Such an incident was not a
“personal emergency” but an “emergency situation,” similar in nature to a disaster,
for which Petitioner needed to take action. This is the type of situation for which
there is an exception to staffing during normally posted business hours.

Accordingly, based on the above rationale, the NSC inspector has not sufficiently
verified whether or not Petitioner is compliant with Medicare’s Supplier
Standards. Because the record does not reflect whether Petitioner is in compliance
with the Supplier Standards, the proper course of action is to remand this case
back to CMS, pursuant to my authority under 42 C.F.R. §§ 498.56(d) and
498.78(b), to conduct another inspection of Petitioner’s facility.

Til. Order

On remand, CMS will determine whether Petitioner is in compliance with the
Supplier Standards. Before concluding that Petitioner is not in compliance with
the Supplier Standards, CMS or NSC will conduct another site inspection.
Following such an inspection, CMS or NSC will issue a new determination based
on its findings. If CMS or NSC determines that Petitioner is not in compliance, it
will provide a new effective date of revocation.

If CMS or NSC issues a new determination that is not satisfactory to Petitioner, he
may again request a hearing to dispute such a determination.

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

